Citation Nr: 0738023	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  05-25 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
generalized anxiety disorder (formerly rated as conversion 
reaction).

2.  Entitlement to an effective date earlier than January 29, 
2004, for the award of a 10 percent rating for generalized 
anxiety disorder (formerly rated as conversion reaction).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The veteran had active service from November 1953 to October 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision in which 
the RO increased the rating for the veteran's generalized 
anxiety disorder to 10 percent, effective January 29, 2004 
(the date of the claim for an increased rating).  The veteran 
filed a notice of disagreement (NOD) in January 2005, in 
which he requested a higher rating and an earlier effective 
date, and the RO issued a statement of the case (SOC) in June 
2005.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in July 2005.

In May 2007, the RO issued a supplemental SOC (SSOC) 
reflecting the continued denial of the claim.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran's generalized anxiety disorder is manifested, 
primarily, by complaints of head twitching and sleep 
impairment; these symptoms are mild and transient, and have 
minimal effect on his efficiency and ability to perform daily 
tasks.

3.  On January 29, 2004, the veteran filed a claim for an 
increased (compensable) rating for his generalized anxiety 
disorder.

4.  There was no pending claim for increase prior to January 
29, 2004, or evidence that the service-connected generalized 
anxiety disorder had increased in severity so as to warrant a 
compensable rating within the one year period prior to the 
January 29, 2004 claim for increase.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
generalized anxiety disorder are not met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2007).

2.  The claim for an effective date earlier than January 29, 
2004, for the award of a 10 percent rating for generalized 
anxiety disorder, is without legal merit.  38 U.S.C.A. §§ 
5101, 5103, 5103A, 5107, 5110, 7105(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.400, 20.302(b), 
20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 &  Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

With respect to the claim for an earlier effective date, in 
the June 2005 SOC, the RO set forth the provisions of 38 
C.F.R. § 3.400, and explained the criteria governing 
effective dates for increased ratings, as well as the basis 
for the denial of the claim. Moreover, the veteran and his 
representative have been afforded the opportunity to present 
evidence and argument with respect to the claim for an 
earlier effective date, and there is no indication that there 
is evidence outstanding that bears on the matter under 
consideration.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
the veteran in connection with this claim.  As will be 
explained below, the claim for an earlier effective date 
lacks legal merit; therefore, the duties to notify and assist 
required by the VCAA are not applicable to this claim.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).

As for the increased rating claim, notice requirements under 
the VCAA essentially require VA to notify a claimant of any 
evidence that is necessary to substantiate the claim(s), as 
well as the evidence that VA will attempt to obtain and which 
evidence he or she is responsible for providing.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), after a substantially complete application 
for benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, February 2004 pre-rating and March 2007 post-
rating letters provided notice to the veteran regarding what 
information and evidence was needed to substantiate the claim 
for an increased rating for generalized anxiety disorder, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claim.  
The March 2007 letter also informed the veteran how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations.  
Moreover, the June 2005 SOC included the rating criteria for 
all higher ratings for the veteran's generalized anxiety 
disorder.

After issuance of each notice described above, and 
opportunity for the veteran to respond, the May 2007 SSOC 
reflects readjudication of the increased rating claim (along 
with the earlier effective date claim).  Hence, the veteran 
is not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, as well VA outpatient 
treatment (VAOPT) records and reports of VA examinations.  
Also of record and considered in connection with the appeal 
are various written statements provided by the veteran and by 
his representative, on his behalf.  

The Board notes that, in April 2006, the RO requested records 
from Dr. Miller, identified by the veteran as having treated 
him for his psychiatric disability, at the address provided 
by the veteran.  When Dr. Miller did not respond, the RO sent 
a June 2006 follow-up request.  The RO thus complied with its 
duty to assist the veteran in obtaining evidence from Dr. 
Miller.  See 38 C.F.R. § 3.159(c)(1) (2007) (reasonable 
efforts to obtain relevant non-Federal Records generally 
consist of initial and at least one follow-up request).  The 
RO also requested records from the Philadelphia VA Medical 
Center (VAMC), where the veteran indicated he had been 
treated for his psychiatric disability in 1958, and received 
a response indicating that there were no additional records 
at this facility.  The RO thus complied with its duty to 
assist the veteran in obtaining these Federal records.  See 
38 C.F.R. § 3.159(c)(2) (2007) (VA may conclude that no 
further efforts are required where custodian indicates that 
it does not have records).  Hence, no further action in this 
regard is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the increased rating claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Generalized Anxiety Disorder

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  Where there is 
a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The RO assigned the veteran's 10 percent rating for 
generalized anxiety disorder under Diagnostic Code (DC) 9400.  
However, the actual criteria for rating psychiatric 
disabilities other than eating disorders is set forth in a 
General Rating Formula for Mental Disorders.  See 38 C.F.R. § 
4.130 (2007).

Under the formula, a 10 percent rating is assigned where 
there is occupational and social impairment due to mild and 
transient symptoms that decrease work efficiency and ability 
to perform occupational tasks only during significant stress 
or with symptoms controlled by continuous medication.

A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.

Considering the pertinent evidence in light of the above, the 
Board finds that the preponderance of the evidence reflects 
that the veteran's psychiatric symptoms more nearly 
approximate the criteria for the 10 percent rating assigned.

Reports of April 2004 and April 2007 VA examinations reflect 
that the symptoms of the veteran's generalized anxiety 
disorder are mild and transient, and have minimal effect on 
his efficiency and ability to perform daily tasks.  During 
the April 2004 examination, the veteran stated  that he had 
retired in 1992, but, prior to that, he worked a full day and 
then came home needing to move around, at times working on 
home projects and rebuilding parts of his home.  During the 
April 2007 examination, he indicated that he was retired but 
that his symptoms had not affected his employment.  The 
veteran also indicated during both examinations that he had 
been married for many years, that his relationship with his 
wife and children was good, and that he had two close friends 
and socialized regularly.  Moreover, he denied panic, fears, 
phobias, depression, and suicidal or homicidal ideation.  In 
addition, on examination, he made good eye contact, speech 
and thought processes were coherent, reasoning and judgment 
were normal, he was oriented to time, place, and person, and 
his affect was calm, with no thought disorder.  

During the April 2004 examination, the veteran indicated that 
he slept only about two hours per night and on the April 2007 
examination that he got 6 to 7 hours of broken sleep per 
night.  The Board notes that sleep impairment is one of the 
symptoms included among the criteria for the next higher, 30 
percent, rating.  However, the April 2004 VA examiner wrote 
that it was unclear why he was unable to sleep regularly, and 
the April 2007 VA examiner wrote that the veteran had some 
mild sleep difficulties but denied any unusual amounts of 
worry or anxiety beyond a relatively normal range.  Thus, 
even if attributable to the service-connected psychiatric 
disability, the veteran's sleep impairment is not considered 
a significantly disabling factor. 

The Board also points out that neither of the Global 
Assessment of Functioning (GAF) scale scores-65 and 62, 
assigned by the April 2004 and April 2007 VA examiners, 
respectively-provides a basis for assignment of any higher 
rating for the veteran's generalized anxiety disorder.

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." There is no 
question that the GAF score and interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a) (2007).

Under the DSM-IV, GAF scores between 61 and 70 are indicative 
of some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
has some meaningful interpersonal relationships.  
Accordingly, the assigned GAF scores of 62 and 65 are 
consistent with the 10 percent rating assigned.

As indicated above, here, the veteran's symptoms more nearly 
approximate the mild and transient symptomatology 
contemplated by the currently assigned 10 percent rating.  As 
the criteria for the next higher 30 percent rating are not 
met, it logically follows that the criteria for an even 
higher rating (50, 70 or 100 percent) likewise are not met. 

The Board points out that, addition to the medical evidence, 
it has considered the veteran's written statements as to the 
level of impairment caused by the head twitching resulting 
from his generalized anxiety disorder.  However, these 
assertions do not provide a basis for assignment of a higher 
rating.  While the veteran is certainly competent to report 
his observable symptoms (see Falzone v. Brown, 8 Vet. App. 
398, 403 (1995)), the claim on appeal turns on the extent of 
impairment due to his generalized anxiety disorder-a medical 
matter about which veteran has neither the medical training 
or expertise to opine.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  As such, the medical 
findings and examiners comments constitute the more probative 
(persuasive) evidence for evaluating the veteran's claim.  

In any event, the Board points out that, in this case, the 
April 2007 VA examiner characterized the veteran's head 
shaking as "occasional"-apparently based on the veteran's 
own report-and specifically commented that he did not notice 
this symptom on examination. 

The above determinations are based upon consideration of 
pertinent provisions of  VA's rating schedule.  Additionally, 
the Board finds that there is no showing that the veteran's 
generalized anxiety disorder reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extra-schedular basis, pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (as cited in the 
June 2005 SOC).  Although the veteran appears to be retired, 
and has asserted that he had frequently sought medical 
treatment over the years, his generalized anxiety disorder is 
not shown to have markedly interfered with his employment 
(i.e., beyond that contemplated in the assigned 10 percent 
rating) while he was working, or to significantly interfere 
with his daily activities since his retirement.  The 
disability also is not shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of if evidence of any of the factors noted above, the 
Board finds that the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the claim for a rating in 
excess of 10 percent for generalized anxiety disorder must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Earlier Effective Date

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400 (2007).  Specifically with regard to 
claims for increased disability compensation, the pertinent 
legal authority provides that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if a claim is 
received by VA within one year after that date; otherwise the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.400(o)(2) (2007).

A claim is defined by regulation as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2007).  Any communication or 
action that demonstrates intent to apply for an identified 
benefit may be considered an informal claim. 38 C.F.R. § 
3.155(a) (2007).

Under the provisions of 38 C.F.R. § 3.157(b)(1) (2007), the 
date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this regulation apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b) (2007).

The basic facts of this case are not in dispute.  In a 
December 1958 rating decision, the RO granted service 
connection and assigned a noncompensable rating for 
conversion reaction, effective October 3, 1957.  Although 
notified of this decision in a January 1959 letter, the 
veteran did not initiate an appeal.  As such, the claim 
decided in December 1958 was finally resolved-see 38 
U.S.C.A. § 7105(b) (West 2002 & Supp. 2007) and 38 C.F.R. §§ 
20.302, 20.1103 (2007)-and an effective date prior to the 
date of the December 1958 decision is legally precluded.

Further, at no time between the date of the December 1958 
rating decision and the date of the January 29, 2004 claim 
does the record reflect any correspondence from the veteran, 
or, pursuant to 38 C.F.R. § 3.157 (2007), a medical record, 
that could be construed as a request for higher rating.  Most 
of the records in the claims file between these dates are 
treatment records for physical disabilities submitted in 
connection with the veteran's claim for a non-service-
connected pension, which was denied in June 1979.  The only 
documents related to the veteran's psychiatric disability are 
an application for hospitalization relating to the veteran's 
psychiatric disability, and a February 1960 social services 
report, which indicated a diagnosis of anxiety reaction and 
recommended a short period of hospitalization, after which 
the case was closed in social service.  As these documents do 
not indicate a request for higher rating for the veteran's 
psychiatric disability, there was no pending claim for 
increase prior to January 29, 2004 pursuant to which a 10 
percent rating could have been granted.

Moreover, even if, arguendo, the February 1960 social service 
report is deemed to reflect an increase in the veteran's 
psychiatric disability, the exception allowing for an earlier 
effective date where it was factually ascertainable that an 
increase in disability had occurred is only applicable if a 
claim is received by VA within one year after the date of 
such records.  Here, the veteran's January 29, 2004 claim was 
filed many years after the February 1960 social service 
report.  See 38 C.F.R. § 3.400(o)(2) (2007).  Likewise, a 
claim can only be considered filed as of the date of receipt 
of an informal claim if a formal claim is received within a 
year of the informal claim, and, as shown above, this is not 
the case here.  See 38 C.F.R. § 3.155(b) (2007).

Under these circumstances, the Board must conclude there is 
no legal basis for assignment of an effective date earlier 
than January 29, 2004 for a 10 percent rating for generalized 
anxiety disorder; hence, the claim for an earlier effective 
date must be denied.  Where, as here, the law and not the 
evidence is dispositive, the appeal must be terminated or 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

A rating in excess of 10 percent for generalized anxiety 
disorder (formerly rated as conversion reaction) is denied.

An effective date earlier than January 29, 2004, for the 
award of a 10 percent rating for generalized anxiety disorder 
(formerly rated as conversion reaction), is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


